NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 7/16/2021.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action. 
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Paul Natof on September 8, 2021.
The application has been amended as follows: 
Cancel claims 1-10.
Amend claim 11 as follows: amend “the longitudinal axis” to –the central longitudinal axis- in ll. 8.
Amend claim 21 as follows: amend “the vertical wall of the first raised step” to –the single vertical wall of the first raised step- in ll. 1-2.
Amend claim 22 as follows: amend “the vertical wall of the first raised step” to –the single vertical wall of the first raised step- in ll. 1-2.
Amend claim 24 as follows: amend “the vertical wall of the first raised step” to –the single vertical wall of the first raised step- in ll. 1-2.
Amend claim 25 as follows: amend “the vertical wall of the first raised step” to –the single vertical wall of the first raised step- in ll. 1-2.
Amend claim 25 as follows: amend “the longitudinal axis” to –the central longitudinal axis- in ll. 2 & 3 (twice).
Amend claim 27 as follows: amend “the longitudinal axis” to –the central longitudinal axis- in ll. 2-3.
Amend claim 28 as follows: amend “the vertical wall” to –the single vertical wall of the first raised step- in ll. 3-4.
 Replace claim 29 as follows: -The end effector of claim 28, wherein the tissue contact surface of the second jaw member includes a single vertical wall that is parallel to the central longitudinal axis, and wherein a cross- 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “An end effector assembly comprising: a first jaw member; a second jaw member pivotally coupled to the first jaw member and movable along a vertical plane between an open position and a closed position relative to the first jaw member; a central longitudinal axis that extends distally along the first and second jaw members; a first tissue contact surface having a first raised step extending longitudinally along the first jaw member, the first step consisting of two horizontal walls interconnected by a single vertical wall, wherein the single vertical wall is parallel to the longitudinal axis; a second tissue contact surface having a second raised step extending longitudinally along the second jaw member, the first raised step and the second raised step disposed in complementary relation relative to the central longitudinal axis; and an exhaust channel defined between the first raised step and the second raised step when the second jaw member is in the closed position, the exhaust channel configured to direct fluid away from the first and second jaw members.”
The closest prior art is regarded as Takashino et al. (2009/0270852, previously cited).  Takashino discloses jaw members each comprising a raised step (204a) Johnson (2008/0195093) disclose jaw members each comprising a raised step (4227//4327//4427) consisting of two horizontal walls interconnected by a single vertical wall that is “parallel to the central longitudinal axis”, but fail to disclose an exhaust channel defined “between” the first and second raised steps. 
Claims 11-25 & 27-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794